Mr. Justice Teller
delivered the opinion of the court.
This action is between the same parties as in No. 10,468, heretofore determined, and is identical with it in pleadings, *268except that in this case the recovery sought is for the tax on gasoline sold between March 1, 1921, and June 30, 1921.
A demurrer having been overruled, and defendant electing to plead no farther, judgment was entered against it.
The errors assigned are the same as in case No. 10,468 and, on the authority of that case, the supersedeas is denied and judgment affirmed.
MR. Justice Campbell not participating.